Citation Nr: 0512223	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had active service from July 1945 to November 
1945, and from October 1950 to April 1951, and died in 
January 1974.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico  (RO).  That decision 
denied entitlement to aid and attendance benefits.    

By rating action in October 2002 the appellant was awarded 
housebound benefits, but benefits based on the need for 
regular aid and attendance was deferred pending receipt of 
additional evidence from the appellant.

Subsequently, an April 2003 rating decision denied the 
appellant entitlement to benefits based on the need for 
regular aid and attendance.  In making that determination the 
RO noted that the evidence failed to show that the 
appellant's lumbar, hip, and knee disorders were of such 
severity as to interfere with activities of daily living.  

The Board notes that the appellant has requested a VA 
examination on several occasions.  However the RO has not 
scheduled the appellant for an aid and attendance 
examination.

It is contended, in essence, that appellant is entitled to 
regular aid and attendance because of severe disabilities, 
including a chronic bilateral knee disorder, degenerative 
joint disease of the hips, and spinal degenerative discogenic 
disease.

The appellant's claim received in September 2002 was 
accompanied by a June 2002 MRI report, and a hand written VA 
Form 21-4138, Examination For Housebound Status Or Permanent 
Need For Regular Aid And Attendance.  The box certifying that 
appellant required daily personal health care services of a 
skilled provider was not checked off on the VA Form 21-4138.  
In addition, the signature is not legible and the actual 
clinical findings recorded were rather meager and without 
sufficient detail. 

In addition subsequent to the case being forwarded to the 
Board, the RO in October 2004 received additional evidence 
from the appellant.  This evidence was not accompanied by a 
waiver of consideration.  The evidence consisted of a CT Scan 
of the lumbosacral spine and hips dated in August 2004.  This 
report diagnosed osteoarthritis of the right facet at L5-S1 
and posterior bulge at L4-L5, and osteoarthritic changes of 
the hips.  The report was signed by Antonio L. Diaz, M.D.  In 
addition a letter from Angel M. Jimenez Mercado, M.D., noting 
treatment for hypertension, backache, and depression was also 
received.  This additional evidence was mailed by the RO to 
the Board for incorporation into the appellant's claims file. 

The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the 
claims file and adjudicate the claim considering that 
evidence, as well as evidence previously of record.  In this 
case, the additional evidence received in October 2004 has 
not yet been considered by the RO in adjudicating the claim 
on appeal.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).

It does not appear that the RO has rated appellant's claimed 
disabilities or arranged a VA examination to properly 
evaluate the disabilities that she may have.  Accordingly, 
the Board deems it necessary to remand the case to the RO, in 
part, to request medical treatment records from the 
appellant's treating physicians and to arrange for a VA 
examination to identify the nature and severity of all 
disabilities that the appellant may have.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC, for the following:  

1.  The RO should request the appellant 
to identify any physicians or medical 
facilities which have provided her any 
recent medical treatment.  Records of 
such treatment should be obtained, 
including records from Antonio L. Diaz, 
M.D., and Angel M. Jimenez Mercado, M.D.

2.  The RO should arrange for the 
appellant to be scheduled for an 
examination to determine the nature and 
severity of her disabilities.  All 
indicated tests and studies should be 
performed.  The examiner should provide 
an opinion as to whether or not the 
appellant (i) requires the regular aid 
and assistance of another person to 
conduct routine activities of daily 
living (such as protection from hazards 
and dangers in the daily environment), or 
(ii) requires daily personal health care 
services of a skilled provider.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


